Name: Commission Regulation (EC) No 1286/2003 of 17 July 2003 on the issue of licences for the import of garlic in the quarter from 1 September to 30 November 2003
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  cooperation policy;  plant product
 Date Published: nan

 Avis juridique important|32003R1286Commission Regulation (EC) No 1286/2003 of 17 July 2003 on the issue of licences for the import of garlic in the quarter from 1 September to 30 November 2003 Official Journal L 180 , 18/07/2003 P. 0050 - 0051Commission Regulation (EC) No 1286/2003of 17 July 2003on the issue of licences for the import of garlic in the quarter from 1 September to 30 November 2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 47/2003(2),Having regard to Commission Regulation (EC) No 565/2002 of 2 April 2002 establishing the method for managing the tariff quotas and introducing a system of certificates of origin for garlic imported from third countries(3), and in particular Article 8(2) thereof,Whereas:(1) The quantities for which licence applications have been lodged by traditional importers and by new importers on 14 and 15 July 2003, under Article 5(2) of Regulation (EC) No 565/2002 exceed the quantities available for products originating in China and in all third countries other than China and Argentina.(2) It is now necessary to establish the extent to which the licence applications sent to the Commission on 17 July 2003 can be met and to fix, for each category of importer and product origin, the dates until which the issue of certificates must be suspended,HAS ADOPTED THIS REGULATION:Article 1Applications for import licences lodged under Article 3(1) of Regulation (EC) No 565/2002 on 14 and 15 July 2003 and sent to the Commission on 17 July 2003, shall be met at a percentage rate of the quantities applied for as set out in Annex I hereto.Article 2For each category of importer and the origin involved, applications for import licences under Article 3(1) of Regulation (EC) No 565/2002 relating to the quarter from 1 September to 30 November 2003 and lodged after 15 July 2003 but before the date in Annex II hereto, shall be rejected.Article 3This Regulation shall enter into force on 18 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 86, 3.4.2002, p. 11.ANNEX I>TABLE>X: No quota for this origin for the quarter in question.-: No application for a licence has been sent to the Commission.ANNEX II>TABLE>